Opinion filed May 24, 2007 

















 








 




Opinion filed May 24, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00080-CV 
                                                    __________
 
              FEDERATED
MUTUAL INSURANCE COMPANY,
Appellant
 
                                                             V.
 
                OAK PARK, INC., INDIVIDUALLY
AND D/B/A DESERT
                              SPRINGS MEDICAL CENTER,
Appellee
 

 
                                         On
Appeal from the 238th District Court
                                                         Midland
  County, Texas
                                                 Trial Court Cause No. CV44934
 

 
                                            M
E M O R A N D U M    O P I N I O N
The parties have filed in this case motions to
dismiss all appeals in this cause.  The
parties state in their respective motions that all issues in controversy have
been resolved.  The motions are granted.
The appeals are dismissed.
 
May 24,
2007                                                                          PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.